Title: To John Adams from Robert Worrall, 3 January 1798
From: Worrall, Robert
To: Adams, John



Honoured Sir—
No. 24 North ninth Street Philedelphea Jany. 3rd. 1798

I hope your Goodness will not think me Troublesom in giving you this line, and Informing you of my being in the Building Branch of Buseness, and having nearly devoted all my Time, Since the begining of August last, with the Commissioner of Revenew, on the Light, and Beacon, House, Business, and makeing the best Plans, with Honest Estimates, delivered and fulley Approved of, with Bonds Men Appointed, for the Performance of the Work, and the Different Sums of Money fixed for the Payment thereof in the Differant Stages of the Jobb, and bringing forwards the best Recommendation and Attending a greate number of times at the Treasurry, Department, at Grays Ferry, and at Burlington, which has been a greate Disappointment and loss to me in my Business—I hope I Shall not be thought Troublesome in Asking your Honour, to Spare at Some Convenient time Half an Hour, that I may Relate the Differant Circumstances, as the very Meterialley Concern myself and the United States, and in the mean time shall pray and Continue, to be with greatfull Acknowledgment your Very Hamble Sarvant to Command—

Robt. Worrall